Opinion issued May 19, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00484-CV
____________

IN RE JOSHUA BEN BULLARD, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Joshua Ben Bullard has filed a petition for a writ of mandamus
complaining of errors in Judge Motheral's (1) May 12, 2003 modified temporary orders
in the underlying child-custody proceedings.  Bullard also claims he believes the
minor child is in imminent danger, but does not offer any facts to substantiate this
claim.
	Bullard has an adequate remedy by appeal for his claims that the trial court
erred.  We may only grant mandamus relief to correct a clear abuse of discretion or
the violation of a duty imposed by law when there is no adequate remedy by appeal. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994); Walker v.
Packer, 827 S.W.2d 833, 839 (Tex. 1992); Johnson v. Honorable Fourth Court of
Appeals, 700 S.W.2d 916, 917 (Tex. 1985).  Accordingly, we deny the petition for a
writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1.            
           -